Order filed June 4, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00296-CV
                                   ____________

          IN RE PLATINUM ENERGY SOLUTIONS, INC., Relator



                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               234th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-30972


                            ABATEMENT ORDER

      On April 21, 2014, relator Platinum Energy Solutions filed a petition for writ
of mandamus in this court. See Tex. Gov=t Code Ann. ' 22.221. In the petition,
relator asked that this court compel The Honorable Wesley Ward, Judge of the 234th
District Court, Harris County, Texas, to vacate his March 31, 2014 order directing
relator to produce documents in response to the real parties in interest’s forty-three
discovery requests entered in trial court cause number 2012-30972, styled
Starstream Capital, LLC, et al. v. L. Charles Moncla, Jr., et al.

      On June 2, 2014, relator informed this court that the parties have agreed to
settle the underlying dispute, subject to the execution of a mutually acceptable
settlement agreement. Accordingly, we issue the following order:

      The original proceeding is abated for a period of thirty days from the date of
this order, at which time the parties are directed to advise the court of the status of
the settlement. The original proceeding is treated as a closed case, and removed
from this court’s active docket. The original proceeding will be reinstated on this
court’s active docket when the parties file a motion to dismiss the original
proceeding or other dispositive motion. The court also will consider an appropriate
motion to reinstate the original proceeding, or the court may reinstate the original
proceeding on its own motion.

                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                          2